Ingraham, P. J. (dissenting) :
I think the judgment should be affirmed. The defendant is sought to be held responsible for the damages sustained by the plaintiff by reason of the plaintiff’s purchase of stock in a corporation, which it is alleged was induced by certain statements made by the defendant as to the financial condition of the corporation. It is not alleged that the defendant received any of the money paid to the corporation for the stock purchased or benefited by the transaction. It' is alleged that the defendant made certain representations as to the financial condition of this corporation and requested plaintiff to purchase the stock, but it is nowhere alleged that the representations were made for the purpose of inducing the plaintiff to purchase the stock or that the representations had any relation to such purchase. In fact the fraudulent intent which is necessary to sustain an action of fraud is not alleged nor do I think this requisite allegation “ can be fairly gathered from all the averments in the complaint.” In Zabriskie v. Smith (13 N. Y. 332), relied on by the plaintiff, it was stated that A complaint must contain the substance of a declaration that the false representations were made with intent to deceive and defraud the plaintiff. The court in that case thought such an allegation could be fairly *330gathered "from all the averments of the complaint, but there are no facts alleged in this Complaint upon which such an allegation can be predicated. (See Kountze v. Kennedy, 147 N. Y. 124.)
I think, therefore, the judgment should be affirmed.
Miller, J., concurred.
Judgment reversed, new trial ordered,, .costs to appellant to abide event.